        Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 1 of 12                   FILED
                                                                                2019 Oct-15 PM 01:00
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


 IVORY JEAN SEAY,                         )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )        2:18-cv-01522-LSC
                                          )
 EAGLE CLEANING SERVICE,                  )
                                          )
       Defendant.                         )


                            MEMORANDUM OF OPINION

      Plaintiff Ivory Jean Seay (“Plaintiff” or “Seay”), who is proceeding pro se,

brings this action against her former employer, Eagle Cleaning Service

(“Defendant” or “Eagle”), alleging claims for disability discrimination and

retaliation in violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §

12112 et seq. (“the ADA”). Presently before the Court is Eagle’s motion for

summary judgment. (Doc. 24.) For the reasons stated below, Eagle’s motion (doc.

24) is due to be granted.




                                    Page 1 of 12
          Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 2 of 12




    I.      BACKGROUND1

         On March 7, 2017, Eagle hired Seay to work as a cleaning service agent. On

September 19, 2017, Seay told Debra Lewis (“Lewis”), her supervisor, that she was

experiencing pain and needed to go to the hospital. Seay was then informed that she

needed to work, so she waited to go to the hospital until after her last cleaning

assignment. On September 20, 2017, Seay’s physician advised her not to return to

work the next day due to the medication she had been provided. That same day,

after Seay provided this information to Lewis, Lewis terminated Seay’s employment.

         Seay claims to suffer from degenerative arthritis in her arms, hips, and lower

back. Seay receives injections for this condition. According to Seay, after a fellow

employee resigned, Eagle assigned her extra work, which caused her medical

condition to deteriorate. Seay states that she told Lewis that the extra work was too




1       The facts set out in this opinion are gleaned from Seay’s complaint, Eagle’s submission of
facts claimed to be undisputed, and the Court’s own examination of the evidentiary record. The
Court notes that Seay did not file a response to Eagle’s motion for summary judgment. While
Seay’s complaint includes allegations concerning Eagle’s conduct, bare allegations not supported
by materials in the record are insufficient to create a genuine dispute of material fact sufficient to
overcome summary judgment. See Fed. R. Civ. P. 56(c); see also Fed. R. Civ. P. 56(e).
Nevertheless, all reasonable doubts about the facts have still been resolved in favor of Seay. See
Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002). These are the
“facts” for summary judgment purposes only. They may not be the actual facts. See Cox v. Adm’r
U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994).




                                             Page 2 of 12
         Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 3 of 12




much and that additional help was needed. However, even after Lewis informed

Seay that a new employee had been hired, she was still being assigned extra work.

       Eagle submitted an affidavit from its President and Owner stating that Seay

was terminated because she could not get along with co-workers and because she had

13 absences from work in less than 7 months. (Doc. 25-1 ¶¶ 6–7.) Eagle further avers

that it terminated Seay just like it has terminated “all employees with multiple

absences over a short time period.” (Id. ¶ 9.) Further, Seay never requested “a

reasonable or any accommodation.” (Id. ¶ 8.)

II.        STANDARD

        Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact 2 and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if “the record taken as a

whole could lead a rational trier of fact to find for the nonmoving party.” Hickson

Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004). A genuine

dispute as to a material fact exists “if the nonmoving party has produced evidence

such that a reasonable factfinder could return a verdict in its favor.” Greenberg v.

BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v.




2       A material fact is one that “might affect the outcome of the case.” Urquilla-Diaz v. Kaplan
Univ., 780 F.3d 1039, 1049 (11th Cir. 2015).


                                           Page 3 of 12
        Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 4 of 12




Valley Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge

should not weigh the evidence, but determine whether there are any genuine issues

of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986).

      In considering a motion for summary judgment, trial courts must give

deference to the nonmoving party by “view[ing] the materials presented and all

factual inferences in the light most favorable to the nonmoving party.” Animal Legal

Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th Cir. 2015) (citing

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). However, “unsubstantiated

assertions alone are not enough to withstand a motion for summary judgment.”

Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987).          Conclusory

allegations and “mere scintilla of evidence in support of the nonmoving party will

not suffice to overcome a motion for summary judgment.” Melton v. Abston, 841

F.3d 1207, 1219 (11th Cir. 2016) (per curiam) (quoting Young v. City of Palm Bay, 358

F.3d 859, 860 (11th Cir. 2004)).

      In making a motion for summary judgment, “the moving party has the burden

of either negating an essential element of the nonmoving party’s case or showing that

there is no evidence to prove a fact necessary to the nonmoving party’s case.” McGee

v. Sentinel Offender Servs., LLC, 719 F.3d 1236, 1242 (11th Cir. 2013). Although the



                                       Page 4 of 12
        Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 5 of 12




trial courts must use caution when granting motions for summary judgment,

“[s]ummary judgment procedure is properly regarded not as a disfavored procedural

shortcut, but rather as an integral part of the Federal Rules as a whole.” Celotex Corp.

v. Catrett, 477 U.S. 317, 327 (1986). Further, “Rule 56(c) mandates the entry of

summary judgment . . . against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Id. at 322.

III.   DISCUSSION

       Seay alleges that Eagle violated the ADA by (1) terminating her and (2)

retaliating against her. Eagle asserts that summary judgment should be granted in its

favor because Seay produced no evidence to demonstrate that she met her prima facie

case as to either claim, and that even if she had, she failed to produce any evidence

that Eagle’s proffered reasons for terminating her were mere pretext for unlawful

disability discrimination or retaliation.

       The Eleventh Circuit applies “the burden-shifting analysis of Title VII

employment discrimination claims” to ADA discrimination and retaliation claims.

Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007) (quoting Earl

v. Mervyns, Inc., 207 F.3d 1361, 1365 (11th Cir. 2000)); Durley v. APAC, Inc., 236

F.3d 651, 657 (11th Cir. 2000) (ADA); Stewart v. Happy Herman’s Cheshire Bridge,



                                       Page 5 of 12
        Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 6 of 12




Inc., 117 F.3d 1278, 1287 (11th Cir. 1999) (retaliation). Under the McDonnell Douglas

framework, the plaintiff carries the initial burden of producing circumstantial

evidence sufficient to prove a prima facie case of discrimination. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973); see also Schoenfeld v. Babbitt, 168 F.3d 1257,

1267 (11th Cir. 1999). If the plaintiff meets her initial burden of establishing a prima

facie case, the burden of production shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for the adverse employment action. Trask v. Sec’y, Dep’t

of Veterans Affairs, 822 F.3d 1179, 1191 (11th Cir. 2016). If the defendant is

successful, “the burden shifts back to the plaintiff to produce evidence that the

employer’s proffered reasons are a pretext for discrimination.” Id. (quoting Alvarez

v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010)).

      A.     Discrimination

      To establish a prima facie case of discrimination under the ADA, a plaintiff

must demonstrate that she “(1) is disabled, (2) is a qualified individual, and (3) was

subjected to unlawful discrimination because of [her] disability.” Greenberg, 498

F.3d at 1263 (quoting Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000)). “This

standard derives from the ADA’s language, stating that ‘no [employer] shall

discriminate against a qualified individual with a disability because of the disability

of such an individual.’” Id. (quoting 42 U.S.C. § 12112(a)).



                                       Page 6 of 12
        Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 7 of 12




       A disability, for the purposes of the ADA, is “a physical or mental impairment

that substantially limits . . . [a] major life activit[y].” 42 U.S.C. § 12102(1)(A). A

physical impairment includes “[a]ny physiological disorder or condition, cosmetic

disfigurement, or anatomical loss” that affects the musculoskeletal system. See 29

C.F.R. § 1630.2(h)(1). Working, walking, standing, sitting, and bending are all

examples of major life activities. See 29 C.F.R. § 1630.2(i). An impairment

“substantially limits” one of these activities if it restricts “the ability of an individual

to perform [the life activity] as compared to most people in the general population.”

29 C.F.R. § 1630.2(j)(1)(ii).

       Here, Seay alleges that she suffers from degenerative arthritis, a condition

affecting the musculoskeletal system. Seay’s only evidence in support of this

allegation is her unsworn complaint. Even assuming, arguendo, that she suffers from

a physical impairment, Seay has failed to produce any admissible evidence

demonstrating that the impairment “substantially limits . . . [a] major life activit[y].”

See 42 U.S.C. § 12102(1)(A). Seay alleges that when Eagle assigned her additional

duties, her condition deteriorated and that “the added work was too much and

additional help was needed.” (See Doc. 1 at 11.) But “unsubstantiated assertions

alone are not enough to withstand a motion for summary judgment.” Rollins, 833

F.2d at 1529. Therefore, Eagle has met its burden of showing that “there is no



                                        Page 7 of 12
        Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 8 of 12




evidence to prove a fact necessary to [Seay’s] [discrimination] case.” McGee, 719

F.3d at 1242.

      Assuming, arguendo, that Seay had been able to establish a prima facie case of

disability discrimination, the burden of production would then shift to Eagle to

produce a legitimate, nondiscriminatory reason for terminating Seay. See Trask, 822

F.3d at 1191. The burden at this stage “is exceedingly light.” Perryman v. Johnson

Prods. Co., 698 F.2d 1138, 1142 (11th Cir. 1983). It is merely a burden of production,

not a burden of proof. Id. Eagle’s explanation for its termination decision—that it

fired Seay due to her excessive absenteeism and her inability to get along with co-

workers—meets this burden.

      Accordingly, the burden shifts back to Seay to show that Eagle’s proffered

reason is mere pretext for unlawful discrimination. A plaintiff may succeed in

demonstrating pretext either “directly by persuading the court that a discriminatory

reason more likely motivated the employer or indirectly by showing that the

employer’s proffered explanation is unworthy of credence.” Tex. Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 256 (1981). In determining whether the proffered

reason is pretextual, courts are not in the “business of adjudging whether

employment decisions are prudent or fair,” but instead, are solely concerned with

“whether unlawful discriminatory animus motivates a challenged employment



                                      Page 8 of 12
          Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 9 of 12




decision.” Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir.

1999).

         Even if she did satisfy her prima facie case, Seay has nonetheless failed to

produce sufficient evidence of pretext to survive summary judgment on her

discrimination claim. Seay has failed to rebut Eagle’s claim, which is supported by

evidence, that it terminated her for excessive absenteeism and her inability to get

along with co-workers.       Further, Seay has failed to rebut Eagle’s claim, also

supported by evidence, that it has terminated all other employees who had multiple

absences over a short time period. Indeed, Seay has failed to produce any admissible

evidence showing either that a discriminatory reason more likely motivated Eagle or

that Eagle’s proffered explanation is unworthy of credence. See Burdine, 450 U.S. at

256.

         Even construing the facts in the light most favorable to Seay, no reasonable

jury could conclude that Eagle’s decision to terminate Seay was based upon unlawful

disability discrimination. Therefore, Eagle is entitled to summary judgment on

Seay’s discrimination claim.

         B.    Retaliation

         To establish a prima facie case of retaliation under the ADA, a plaintiff must

show that (1) she engaged in statutorily protected expression; (2) she suffered an



                                       Page 9 of 12
       Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 10 of 12




adverse employment action; and (3) a causal link exists between the protected

expression and the adverse action. Griffin v. GTE Florida, Inc., 182 F.3d 1279, 1281

(11th Cir. 1999) (per curiam). To show that she engaged in statutorily protected

expression, the plaintiff must show that she “had a good faith, reasonable belief that

the employer was engaged in unlawful employment practices.” Weeks v. Harden

Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002) (quoting Little v. United Techs.,

Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997)). The plaintiff can

accomplish this task by showing that she made a request for accommodations and

that she had a “good faith, objectively reasonable belief that [s]he was entitled to

those accommodations under the ADA.” See Standard v. A.B.E.L. Servs., Inc., 161

F.3d 1318, 1328 (11th Cir. 1998).

      Before considering whether Seay had a reasonable belief that she was entitled

to accommodations, this Court must first determine whether Seay requested any

accommodations at all. Seay’s only evidence that she requested an accommodation

from Eagle is her assertion that (1) on September 19, 2017, Seay told her supervisor

that she was experiencing pain and needed to go to the hospital; and (2) on

September 20, 2017, she informed her supervisor that her doctor advised her not to




                                     Page 10 of 12
       Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 11 of 12




return to work the next day due to medication she had been provided. 3 Eagle’s

affidavit disputes this assertion, stating that Seay never requested any

accommodation. (Doc. 25-1 ¶ 8.) Again, a plaintiff’s “unsubstantiated assertions

alone are not enough to withstand a motion for summary judgment.” Rollins, 833

F.2d at 1529. Therefore, Eagle has met its burden of showing that “there is no

evidence to prove a fact necessary to [Seay’s] [retaliation] case.” McGee, 719 F.3d

at 1242.

      Assuming, arguendo, that Seay had been able to establish a prima facie case of

disability discrimination, the burden of production would then shift to Eagle to

produce a legitimate, nondiscriminatory reason for terminating Seay. As stated

above in Part III.A., Eagle’s explanation for its termination decision—that it fired

Seay due to her excessive absenteeism and her inability to get along with co-

workers—meets this burden.

      Accordingly, the burden shifts back to Seay to show that Eagle’s proffered

reason is mere pretext for unlawful retaliation. For the same reasons stated above in

Part III.A., even if she did satisfy her prima facie case, Seay has nonetheless failed to

produce sufficient evidence of pretext to survive summary judgment on her




3     This Court assumes, without deciding, that Seay’s actions on September 19, 2017 and
September 20, 2017 constitute requests for accommodation.


                                       Page 11 of 12
         Case 2:18-cv-01522-LSC Document 26 Filed 10/15/19 Page 12 of 12




retaliation claim. In short, Seay has failed to produce any admissible evidence

showing either that a retaliatory reason more likely motivated Eagle or that Eagle’s

proffered explanation is unworthy of credence. See Burdine, 450 U.S. at 256.

         Even construing the facts in the light most favorable to Seay, no reasonable

jury could conclude that Eagle’s decision to terminate Seay was based upon unlawful

retaliation. Therefore, Eagle is entitled to summary judgment on Seay’s retaliation

claim.

IV.      CONCLUSION

         For the reasons stated above, Eagle’s Motion for Summary Judgment (doc.

24) is due to be GRANTED, and Seay’s claims are due to be DISMISSED WITH

PREJUDICE.          An Order consistent with this Opinion will be entered

contemporaneously herewith.

         DONE and ORDERED on October 15, 2019.



                                                 _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 199335




                                      Page 12 of 12
